Citation Nr: 1803927	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1965 to August 1969. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May and December 2011 decisions of the Newark, New Jersey, Regional Office (RO). In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The Veteran submitted a motion to advance his case on the docket in August 2016. Because the Board is taking action on the case at the present time, no ruling on the motion is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's testimony at his May 2016 Board hearing and the report of an August 2016 private psychologist assessment indicate that he has been receiving VA psychiatric treatment on a weekly basis for several years. The most recent treatment record in the file is dated December 2011. No recent treatment records are of record. Therefore, remand is necessary.  Further, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for PTSD. Therefore, remand of the issue of TDIU is also necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for PTSD, including that provided after December 2011.

2.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




